Citation Nr: 1146890	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Appellant enlisted in the Army National Guard of Nebraska in June 1965 for a term of six years.  He had full-time active duty for training (ACDUTRA) from August 1966 to January 1967, as well as unverified periods of National Guard service before and after that until he separated in June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Appellant was not disabled due to hearing loss during a period of performance of ACDUTRA from August 1966 to January 1967 or during any other period of performance of National Guard service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Appellant in August 2007, prior to the initial AOJ decision on his claim.  The Board notes that the notice provided did not inform the Appellant as to the law and regulations governing claims for service connection where an appellant's service was only active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), that is, where the underlying service is Reserve or National Guard service.  The Board acknowledges that the communications to the Appellant assumed that the Appellant had completed "active" service and that status as a veteran had been established.  The outcome of the claim at issue was not prejudiced by the RO's assumption that the Appellant was a veteran, and there is no prejudice to the Appellant from the Board's use of terminology which conforms with the Appellant's service and the adjudicative determinations, where the Appellant's service was National Guard service, including ACDUTRA and INACDUTRA.  

The Board notes that the characterization of the Appellant's service in the decision below as ACDUTRA and INACDUTRA is required by law.  To the extent that the content or notice of prior communications failed to identify any law or regulation governing service characterized by the service department as ACDUTRA or INACDUTRA, the definition of "active" and "inactive" service is a matter of law, and the Appellant is not prejudiced by the discussion of applicable law and regulations.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).   
With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Appellant of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Appellant's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Appellant was afforded VA examination on his claim in October 2007.  As the Board will discuss in further detail in the analysis portion of this decision, the Board finds that this VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Appellant at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  (Emphasis added.)  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  (Emphasis added.)  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the Appellant would not achieve "veteran" status for purposes of that claim.  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled as a result of an injury incurred or aggravated during the period of INACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty, unless the claim involves myocardial infarction.  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service" and the Appellant would not achieve "veteran" status for purposes of the claim.  

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  Additionally, if an appellant served in combat, certain evidentiary burdens may be shifted.  38 U.S.C.A. § 1154.
However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and Appellant does not achieve veteran status for purposes of that claim."); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

An official NGB Form 22 reflects that the Appellant enlisted in the Nebraska Army National Guard in June 1965.  A DD214, Report of Separation from Active Duty, reflects that the Appellant was "Ordered to ACDUTRA."  The Board notes that there appears to have been some confusion as to the Veteran's actual entry into ACDUTRA as the RO has stated his entry was August 22, 1965.  The Board finds, however, that this date is in error and does not correspond with a reading of the entire DD214 or the National Guard's official records of the Veteran's service.  The actual date of the Appellant's entry into ACDUTRA, after a close reading of the DD214 and the National Guard Retirement Credits Record, was August 22, 1966.  He served on ACDUTRA for five months and two days and was released therefrom on January 23, 1967, upon completion of his MOS training.  Consequently, the Board finds that the Appellant had full-time active duty for training (ACDUTRA) from August 1966 to January 1967.  

Service treatment records obtained from the Nebraska Army National Guard essentially only contain reports from the Appellant's entrance examination in June 1965, his examination upon separation from ACDUTRA in January 1967, and a periodic examination conducted in June 1969.  There is no record of an examination having been conducted in 1971 when the Appellant separated from the Nebraska Army National Guard.  A review of these examination reports demonstrates that the Appellant never reported a history of hearing loss or other ear problems during his National Guard service.  On entrance examination in June 1965, whispered voice testing was within normal limits (15/15) bilaterally (audiometric testing was not conducted).  

Audiometric testing was conducted at the Appellant's ACDUTRA separation examination in January 1967.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
5

The Board notes that it is unclear whether the audiometer results are in American Standards Association (ASA) units or International Standards Organization (ISO)-American National Standards Institute (ANSI) units, which were used by the service departments after October 31, 1967.  Thus, the Board will convert for ISO-ANSI units, which would be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
10
10
-
10

In addition, whispered voice testing was also conducted and is noted as being within normal limits at 15/15 bilaterally.

Finally, only whispered voice testing was conducted at the June 1969 examination, which was again 15/15 bilaterally.

The Board finds that none of these tests disclose any disability relating to the Appellant's hearing before, during, or at separation from his period of ACDUTRA, or at any time later during his continued service with the Nebraska Army National Guard.

The Veteran has reported noise exposure during his period of service with the Nebraska Army National Guard during "summer camps" to 155 Howitzers, M-14 rifles and loud truck engines.

Occupationally, the Appellant has reported that he worked as a farmer for 20 years, for the State of Nebraska's roads department for 29 years, and as a contract laborer for a floor company for 9 years.  (See Hearing Questionnaire dated in July 2007.)  He reported that he either used hearing protection or equipment with noise blocking while at these occupations.  He denied any recreational noise exposure.  No audiologic evidence from this period has been identified or submitted.  

The Appellant underwent VA audiological examination in October 2007, at which he reported military noise exposure as a heavy truck driver with windows open and exhaust.  He also reported working as a cook and shooting M-14s in basic training.  He denied wearing any hearing protection.  Post military, he reported working for Swift & Co. (the flooring company), the power company and the State Department of Roads driving heavy equipment and trucks, all using hearing protection.  After audiometric testing, the examiner concluded that the Appellant has profound high frequency sensorineural hearing loss bilaterally from 3000 to 8000 Hertz.  He noted that his review of the claims file indicates audiometric testing in 1964 (a whisper test) and at four frequencies in 1967, the results of which indicate the Appellant's hearing was well within normal range bilaterally.  Based on this evidence, the examiner opined that it is not likely that the Appellant's hearing loss is the result of noise exposure in the military.  

The Board notes that the examiner's opinion is entirely consistent with the January 1967 separation audiogram of record, even with the conversion from ASA units to ISO-ANSI units.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO-ANSI units.  With this conversion, it appears that the Appellant's hearing acuity at the time of the 1967 audiogram was at 15 dB or better at every tested level.  The threshold for normal hearing is from 0 to 25 decibels; higher thresholds indicate some degree of hearing loss).  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Board finds that the examiner's opinion is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Consequently, the only evidence indicating a relationship exists between the Appellant's current hearing loss and his National Guard service is his own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Appellant is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current bilateral hearing loss and his National Guard service, to include his period of ACDUTRA from August 1966 to January 1967.

Based upon the foregoing evidence, the Board finds that the service treatment records do not demonstrate that the Appellant was disabled as a result of hearing loss during the period of ACDUTRA from August 1966 to January 1967.  Furthermore, the evidence does not establish nor has the Veteran pointed to the incurrence of any particular incident during his "summer camps" with the Nebraska Army National Guard that resulted in his current bilateral hearing loss.  He merely relies upon the cumulative effects of noise exposure during these periods of "summer camps."  However, the law requires that, in order for service connection to be warranted for a period of ACDUTRA or  INACDUTRA, there be an injury resulting in a disability incurred during such a period of service, which is not the shown in the present case.  Moreover, the competent, credible, probative and persuasive evidence of record is against finding that the Appellant's current bilateral hearing loss is related to his military noise exposure as the evidence fails to establish a chronic disability had its onset during a period of ACDUTRA or INACDUTRA or that the Appellant's hearing loss was present for many years after his separation from the Nebraska Army National Guard in 1971 (first medical evidence of hearing loss is the October 2007 VA audiological examination).  
In conclusion, the Board finds that, because the Appellant was not disabled by hearing loss during any of his periods of National Guard service, service connection for hearing loss is not authorized by law.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


